Citation Nr: 1033824	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  09-17 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for ventral umbilical 
hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June to September 1986 and 
from September 2004 to January 2006 in the Army, and from 
September to October 1987 in the Navy.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in December 2008, a statement of the 
case was issued in April 2009, and a substantive appeal was 
received in May 2009.

The Veteran presented testimony at a travel Board hearing in June 
2010 before the undersigned acting Veterans Law Judge.  A 
transcript of the hearing is associated with his claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Through hearing testimony and a statement received in April 2009, 
the Veteran asserts that he injured his left knee in either Costa 
Rica or Panama while in the Army National Guard in the early 
1990s.  He was working on a culvert project when an earth 
compacter slipped off a berm and pinned his knee between the 
compacter and the culvert.  He states that there were medics on 
site and he was seen by a medic who told him not to put much 
weight on it and gave him Tylenol, and that a line of duty 
determination was done.  When he returned to Kansas, he saw a Dr. 
King in Independence, Kansas, who gave him physical therapy and a 
brace to wear, and told him that there was some damage to his 
medial collateral ligament.  He appears to have seen Dr. King at 
the Mercy Hospital in Independence, Kansas.  He states that since 
the injury, his left knee had continually become worse. 

He indicated that he had to be cleared to enter into his 
September 2004 period of service, and that he went to a Dr. 
McDermic in Eureka, Kansas, and after much begging, received a 
letter of release.  There is a June 2004 private medical record 
from Nancy McKenzie, PA-C, of the Greenwood County Hospital in 
Eureka, Kansas, showing he was cleared for all activity and that 
there was no restriction secondary to left knee medial collateral 
ligament.  The letterhead shows a Michael A. McClintick, D.O. was 
with the Hospital.  It is perhaps the PA-C or Dr. McClintick that 
the Veteran has made reference to.  During service in December 
2005, the Veteran reported that he had had left knee pain.  It 
appears that he may now have a current left knee disability.  On 
VA evaluation in May 2006, his left knee had crepitance on 
motion, but no ligamentous instability, and left knee 
degenerative joint disease was suspected.  The Veteran testified 
in June 2010 that a private physician had wanted to do a CT Scan 
on his left knee.  

The Board concludes that a VA examination is necessary under 
38 C.F.R. § 3.159 (2009).  Beforehand, however, attempts should 
be made to obtain service treatment records from the Veteran's 
period of service in Costa Rica or Panama; from Dr. King; from 
Nancy McKenzie, PA-C, Dr. McDermic and/or Dr. McClintick, and the 
Greenwood County Hospital; from the civilian doctor who wanted to 
do a CT Scan on the Veteran's knee; and any other VA medical 
records of treatment the Veteran has received since March 2008. 

The Veteran is claiming secondary service connection for ventral 
umbilical hernia, as secondary to his service-connected right 
inguinal hernia disability.  He needs to be given VCAA notice 
concerning secondary service connection for ventral umbilical 
hernia.  

The Veteran had a right inguinal hernia repair in service.  
Through hearing testimony and an April 2009 statement, the 
Veteran has testified about hernia injury in service.  VA medical 
records show that in February 2008, he complained of loose stools 
for 2 weeks, and gassiness.  He had had mesh inserted in 2005 in 
Iraq for his right inguinal hernia, and continued to have pain in 
that area with any activity, and described sharp and shooting 
pain in that area.  It was felt by the examiner that the Veteran 
had an umbilical hernia.  In testimony, the Veteran has indicated 
that he had seen his doctor in Howard, Kansas in 2009, who 
referred him to Dr. Hicks.  He had two surgeries done by Dr. 
Hicks.  One was on the right side that had to be repaired because 
it broke up, and the other one was as a result of the mesh in his 
naval.  He had the surgery in about 2009.  A March 2009 private 
operative report from Thomas E. Hicks, M.D. indicates that the 
Veteran had a repair of an umbilical hernia, and a repair of a 
recurrent right inguinal hernia.  The Veteran appears to feel 
that the umbilical hernia occurred in service or was caused by 
his service-connected right inguinal hernia.  A VA examination 
should be conducted.  38 C.F.R. § 3.159.  Beforehand, however, 
medical records of treatment the Veteran received from his doctor 
in Howard, Kansas should be obtained, as should any VA medical 
records of treatment the Veteran has received since March 2008.  
Id.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice 
concerning secondary service connection 
for ventral umbilical hernia.  

2.  Make arrangements to obtain service 
treatment records from the Veteran's 
period of service in the Army National 
Guard in the early 1990s in Costa Rica or 
Panama; from Dr. King; from Nancy 
McKenzie, PA-C, Dr. McDermic and/or 
McClintick, and the Greenwood County 
Hospital; from the civilian doctor who 
wanted to do a CT Scan on the Veteran's 
knee; from the doctor in Howard, Kansas 
who treated the Veteran for hernia in 
2009; and any other VA medical records of 
treatment the Veteran has received since 
March 2008.

3.  Thereafter, schedule the Veteran for a 
VA examination for his left knee to 
address the nature and etiology of any 
left knee disability present.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Any medically 
indicated tests should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (a 50 percent 
or more probability) that any current left 
knee disability had its onset during 
active service or is related to any in-
service disease or injury, including the 
complaints of left knee pain documented in 
the December 2005 service treatment 
record.  The examiner should provide a 
rationale for the opinion.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  

4.  Schedule the Veteran for a VA 
examination for his ventral umbilical 
hernia to address the nature and etiology 
of his ventral umbilical hernia 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Any medically indicated 
tests should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (a 50 percent 
or more probability) that his current 
ventral umbilical hernia disability had 
its onset during active service or was 
caused or aggravated by his 
service-connected right inguinal hernia 
disability.  The examiner should provide a 
rationale for the opinion.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  

5.  Thereafter, readjudicate the Veteran's 
pending claim in light of any additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


